The plaintiff’s appeal must be dismissed as premature because the action has not been disposed of so far as it relates to the defendant board of selectmen and there has been no express determination of the type contemplated by Mass.R.Civ.P. 54(b), 365 Mass. 821 (1974). Caldwell v. Collier, 5 Mass. App. Ct. 903 (1977). However, we see no harm in expressing our opinion that all the questions raised by the motion of the other defendants for summary judgment were properly decided for the reasons given by the judge in the memorandum of decision filed by her in connection with her order allowing that motion.

Appeal dismissed.